DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1, 3-6, 8-13, 17, 19-26 are pending.
Claims 1, 3-6, 8, 9, 12, 13, 17, 19, 20 are amended.
Claims 2, 7, 14-16, 18 ae cancelled.
Claims 21-26 are new.

Response to Arguments
Applicant’s arguments filed on 12/15/2020 have been considered but are moot because a new ground of rejection has been made that does not rely on the previous prior art rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 9, 12, and 17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12 of U.S. Patent No. 10,650,650. Claims 9 and 17 of the application are mapped to claim 10 of the patent and claim 12 of the application is mapped to claim 12 of the patent.   Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims of the application are obvious variants of the counterpart patent claims.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,650,650 in view of Broemmelsick, USPG_Pub. 2002/0008758. The patent claim 1 teaches all in application claim 1 except determining a portion of a field of view of the AV device that is associated with the parcel; and sending using the one or more communication components, first data indicating the portion of the FOV of the AV device.
Broemmelsick discloses determining a portion of a field of view of the AV device that is associated with the parcel (Para. 20 (the field of view of the camera is associated with objects, house tree and area-a parcel in view of the camera would also appear like any of the objects captured in the field of view of the camera 108)); and 
sending using the one or more communication components, first data indicating the portion of the FOV of the AV device (fig. 1, 118; Para. 20 (118 is a field of view of a camera 108-so field of view is generated in the video signal and sent to the computer 102)).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 17, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Broemmelsick, USPG_Pub. 2002/0008758.

	Regarding claim 1, Bunker discloses one or more network devices (fig. 8 (computing device = “one or more network device”) comprising:
one or more communication components (fig. 2, (210, 220); Para. 41 (receiver and transmitter equate to “communication components”)); 
one or more processors (fig. 2, 39; Para. 39 (processor =”one or more processors”); and 

receiving, using the one or more communication components, image data generated by an audio/video recording and communication device (A/V device) (Para. 42 (transceiver receives images captured by video camera)); 
determining, based at least in part on the image data, that a parcel has been delivered to a property (Para. 28, 42, 75 (package detection module 215 performs image analysis based at least in part on the one or more images and/or videos to detect a package and/or other feature-At block 615, the object may be identified as a package based on the image analysis. The package may be associated with a package delivery or a package pickup-it therefore determines that a package has been delivered upon detection using image capture and analysis)).
Bunker does not explicitly disclose determining a portion of a field of view of the AV device that is associated with the parcel; and sending using the one or more communication components, first data indicating the portion of the FOV of the AV device.
Broemmelsick discloses determining a portion of a field of view of the AV device that is associated with the parcel (Para. 20 (the field of view of the camera is associated with objects, house tree and area-a parcel in view of the camera would also appear like any of the objects captured in the field of view of the camera 108)); and 
sending using the one or more communication components, first data indicating the portion of the FOV of the AV device (fig. 1, 118; Para. 20 (118 is a field of view of a camera 108-so field of view is generated in the video signal and sent to the computer 102)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker to include determining a portion of a field of view of the AV device that is associated with the parcel; and sending using the one or more communication components, first data indicating the portion of the FOV of the AV device as disclosed by Broemmelsick in order to define which objects to protect based on user defined area (Para. 18).

Regarding claim 4, Bunker in view of Broemmelsick discloses all in claim 1.  In addition Bunker in view of Broemmelsick discloses the one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising: 
receiving, using the one or more communication, components  and from a user device, an instruction to place the A/V device in the package protection mode (Broemmelsick: Para. 29-30), wherein sending the first data is based at least in part on receiving the instruction (Broemmelsick: Para. 29-30 (the tracking and monitoring instruction is in response to user definition of the protection region around the object displayed to user)).  

one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising sending, using the one or more communication components, second data to the A/V device (Bunker: Para. 20 (system sends notification to user device)), the second data representing an action to be executed in response to the parcel being moved (Bunker: Para. 20-21 (the notification is due to package being picked up/removed)).  

Regarding claim 6, Bunker in view of Broemmelsick discloses all in claim 1.  In addition Bunker discloses the one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to Lee&Hayes3 of 20R140-0052USC1 Serial No. 16/726,564perform further operations comprising 
sending, using the one or more communication components, second data that causes a motion detection sensitivity associated with the A/V device to change from a first value to a second value (Bunker: Para. 75-76; fig. 6 (by arming the protection system when a package is detected-the sensitivity of the home automation system us changed/increased)).




storing first data indicating that an audio/video recording and communication device (A/V device) is associated with a property (Para. 31-32 (the data stored that allows communication between the control panels 105 and the security cameras or door bell cameras (A/V devices) for example equates to first data-some type of network configuration data to allow communication among the networked devices-configuring the cameras and devices to communicate over the home network associates the cameras with the home security system)); 
determining that a parcel has been delivered to the property (Para. 37 (In some cases, the control panels 105 and/or devices 115 may perform image analysis on the one or more captured images to identify the presence of an object, and based on the image analysis, may identify the object as a package)); 
based at least in part on determining that the parcel has been delivered to the property, sending, to a user device (Para. 20 (package delivery is detected and a notification is sent to user)).
Bunker does not explicitly disclose a request to operate the A/V device in a package protection mode; receiving, from the user device, an instruction to operate the A/V device in the package protection mode; and based at least in part on receiving the instruction, sending a command to operate the A/V device in the package protection mode.
Broemmelsick discloses a request to operate the A/V device in a package protection mode (fig. 3-5; Para. 29-30 (the receiving of the image of an object within an FOV is a request for arming the system to protect the object displayed to the user since 
receiving, from the user device, an instruction to operate the A/V device in the package protection mode (Para. 18, 29 (the drawing of the region around the object equates to instruction for arming the tracking and monitoring system based on the zone defined by the user)); and  
based at least in part on receiving the instruction, sending a command to operate the A/V device in the package protection mode (fig. 3-5; Para. 18, 29-30 (the signal is sent to the tracking and monitoring controller 130 which initiates the tracking and monitoring of the object based on user definition or drawn region over the object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker to include a request to operate the A/V device in a package protection mode; receiving, from the user device, an instruction to operate the A/V device in the package protection mode; and based at least in part on receiving the instruction, sending a command to operate the A/V device in the package protection mode as disclosed by Broemmelsick in order to prevent false  protection (monitoring and tracking)  of unimportant objects placed at a user home (Para. 18).





receiving image data generated by the A/V device, wherein determining that the parcel has been delivered to the property comprises determining that the image data represents the parcel (Bunker: Para. 75 (a parcel is detected by analyzing captured video images)).  

Regarding claim 11, Bunker in view of Broemmelsick discloses all in claim 9.  In addition Bunker discloses the method, wherein determining that the parcel has been delivered to the property comprises receiving, from at least one of an electronic device or the A/V device, third data indicating that the parcel has been delivered to the property (Bunker: Para. 20 (the notification of a detected parcel delivery meets “the third data….” as claimed)).  











receiving, by a user device, and from a network device, image data generated by an audio/video recording and communication device (A/V device) (Para. 20, 37, 75-76 (In some cases, the control panels 105 and/or devices 115 may perform image analysis on the one or more captured images to identify the presence of an object, and based on the image analysis, may identify the object as a package-notification of parcel is an image)); 
displaying, by the user device, one or more images represented by the image data (Para. 20 (package delivery is detected and a notification is sent to user-in form of image)).
Bunker does not explicitly disclose receiving, by the user device, a request to operate the A/V device in a package protection mode; Lee&Hayes5 of 20R140-0052USC1 Serial No. 16/726,564receiving, by the user device, an input associated with operating the A/V device in the package protection mode; and based at least in part on receiving the input, sending, by the user device, a command to operate the A/V device in the package protection mode.
Broemmelsick discloses receiving, by the user device, a request to operate the A/V device in a package protection mode (fig. 3-5; Para. 29-30 (the receiving of the image of an object within an FOV is a request for arming the system to protect the object displayed to the user since monitoring and tracking of the object is initiated only after a user has defined a zone around the object)); 
receiving, by the user device, an input associated with operating the A/V device in the package protection mode (Para. 18, 29 (the drawing of the region around the and  
based at least in part on receiving the input, sending, by the user device, a command to operate the A/V device in the package protection mode (fig. 3-5; Para. 18, 29-30 (the signal is sent to the tracking and monitoring controller 130 which initiates the tracking and monitoring of the object based on user definition or drawn region over the object)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker to include receiving, by the user device, a request to operate the A/V device in a package protection mode; Lee&Hayes5 of 20R140-0052USC1 Serial No. 16/726,564receiving, by the user device, an input associated with operating the A/V device in the package protection mode; and based at least in part on receiving the input, sending, by the user device, a command to operate the A/V device in the package protection mode as disclosed by Broemmelsick in order to prevent false  protection (monitoring and tracking)  of unimportant objects placed at a user home (Para. 18).

Regarding claim 19, Bunker in view of Broemmelsick discloses all in claim 17.  In addition Bunker in view of Broemmelsick discloses the method, further comprising: receiving, by the user device, an additional input representing an action to be executed in response to the parcel being, moved (Broemmelsick: Para. 18, 31-32); and sending, by the user device, first data representing the action (Broemmelsick: Para. 18, 31-32 (rules define actions taken when defines zones are breached example see alarm conditions-Para. 18)). 
user device, an additional input indicating that image data represents the parcel (Bunker: Para. 18-20) and sending, by the user device, third data to the network device, an indication that the image data represents the parcel (Bunker: Para. 20 (notification sent to user device which is a network device includes image or text)).

Regarding claim 21, Bunker in view of Broemmelsick discloses all in claim 1.  In addition Broemmelsick discloses the one or more network devices, wherein determining the portion of the FOV of the A/V device that is associated with the parcel comprise at least:
receiving, using the one or more communication components, additional image data from a user device, additional image data representing a boundary located around the parcel (Para. 30 (the region drawn around the object is the additional data received from the user device)); and 
determining the portion of the FOV based at least in part on the boundary represented by the additional image data (Abstract; Para. 30-31(the controller uses the drawn region to determine the object that requires protection)).  





analyzing the image data to determine that a portion of the image data represents the parcel (Bunker: Para. 75); and 
determining the portion of the FOV based at least in part on the portion of the image data (Broemmelsick: Para. 30).  

Regarding claim 23, Bunker in view of Broemmelsick discloses all in claim 1.  In addition Broemmelsick discloses the one or more network devices, wherein the first data comprises additional image data, additional image data representing: 
the parcel (Bunker: Para. 75); and 
a boundary located around the parcel, the boundary corresponding to the portion of the FOV (Broemmelsick: Para. 30).  

Regarding claim 24, Bunker in view of Broemmelsick discloses all in claim 1.  In addition Broemmelsick discloses the one or more network devices, wherein the first data indicates pixels associated with a camera of the A/V devices (Bunker: Para. 75-76), the pixels corresponding to the portion of the FOV (Broemmelsick: Para. 30 (image meets pixels as pixels are units of an image)).  



Regarding claim 26, Bunker in view of Broemmelsick discloses all in claim 9. In addition Bunker in view of Broemmelsick discloses the method, wherein sending the command to operate the A/V device in the package protection mode comprises at least sending the command that causes the A/V device to perform an action based at least in part on detecting motion, the action associated with the package protection mode (Bunker: Para. 75-76 (automatic arming for detected package monitoring in step 620-is in response to the determination that a packed has been delivered-so the mode is changes from “OFF” to “ON”)).




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Broemmelsick, USPG_Pub. 2002/0008758, and further in view of Grabham, USPG_Pub. 2016/0343220.

	Regarding claim 8, Bunker in view of Broemmelsick do not explicitly disclose the one or more network devices, the one or more non-transitory computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more network devices to perform further operations comprising sending, using the one or more communication components, third data to the A/V device, the third data representing an additional command to disable the package protection mode.
	Grabham discloses sending, using the one or more communication components, third data to the A/V device, the third data representing an additional command to disable the package protection mode (fig. 3; Para. 34 (the signal sent to deactivate a triggered alarm is the third data/additional command)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Broemmelsick to include sending, using the one or more communication components, third data to the A/V device, the third data representing an additional command to disable the package protection mode as disclosed by Grabham in order to allow manual deactivation of a pending false alarm (Para. 34).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Broemmelsick, USPG_Pub. 2002/0008758, and further in view of Trundle, US Pat. 9,064,394.

Regarding claim 12, Bunker in view of  Broemmelsick do not explicitly disclose the method, further comprising: determining that the property is unoccupied, wherein sending the request is further based at least in part on determining that the property is unoccupied.
Trundle discloses determining that the property is unoccupied, wherein sending the request is further based at least in part on determining that the property is unoccupied (col. 5, ll. 56-65; col 6, ll. 3-18 (sensor detect home is empty and send indication of non-occupancy to a controller which acts on the indication to either arm or change the protection mode of the home security system-the indication of emptiness is the request sent in response to the home being detected as un occupied)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Broemmelsick to include determining that the property is unoccupied, wherein sending the request is further based at least in part on determining that the property is unoccupied as disclosed by Trundle in order to effectively assist user in mangling the home security system (col. 6, ll. 22-27).

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker, USPG_Pub. 2016/0180667, in view of Broemmelsick, USPG_Pub. 2002/0008758, and further in view of Malhotra, USPG_Pub. 2016/0189532.

Regarding claim 3, Bunker in view of Broemmelsick do not explicitly disclose determining that a security system associated with a property is operating in a mode, wherein sending the first data is based at least in part on determining that the security system is operating in the mode. 
Malhotra discloses determining that a security system associated with a property is operating in a mode, wherein sending the first data is based at least in part on determining that the security system is operating in the mode (Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Broemmelsick to include determining that a security system associated with a property is operating in a mode, wherein sending the first data is based at least in part on determining that the security system is operating in the mode as disclosed by Malhotra in order to support manual and automatic switching of security modes (Para. 4).

 



determining that a security system associated with the property is operating in a mode, wherein sending the request is further based at least in part on determining that the security system is operating in the mode.
Malhotra discloses determining that a security system associated with the property is operating in a mode, wherein sending the request is further based at least in part on determining that the security system is operating in the mode (Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network devices of Bunker in view of Broemmelsick to include determining that a security system associated with the property is operating in a mode, wherein sending the request is further based at least in part on determining that the security system is operating in the mode as disclosed by Malhotra in order to support manual and automatic switching of security modes (Para. 4).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423